DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 7,619,894 hereinafter “Wang”) in view of Morris et al (US 3,706,018 hereinafter “Morris”).


	Wang teaches a cantilever fan comprising a blade (120) clamped at one end to a base (130) and having a distal end (122) which is free to oscillate with the distal end having the largest swept displacement of any portion of the blade, wherein the blade has a length that extends from the clamped end to the distal end, a blade permanent magnet (14) attached only to the blade at a point along the blade’s length, wherein the permanent magnet is free to move with the blade, a coil (110) attached only to the base, wherein the respective locations and relative orientation of the blade permanent magnet and coil result in a repulsive magnetic force between the blade permanent magnet and the stationary magnet and wherein the repulsive force increases as the blade’s deflection brings the blade permanent magnet closer to the coil.
	Morris teaches a magnet made of iron that is wrapped with a coil to form an electromagnet.
	It would have been obvious to one of ordinary skill in the art to have a magnet in addition to the coil to create a variation of the electromagnet.
	
In regards to claim 2:
	Wang teaches an actuator (210) which applies a periodic force to the blade thereby causing the blade to oscillate at the frequency of the periodic force.





	Morris teaches a current carrying coil being coaxially co-located with the stationary magnet, wherein a periodic current within the coil creates a periodic force on the blade.

In regards to claim 6:
	Wang teaches the blade having a bending section that extends from the clamped end to an intermediate point along the blade’s length, the blade having a planar section that extends from the intermediate point to the distal end blade, the blade permanent magnets being attached to the planar section

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above and further in view or Roebke (US 9,572,281).

In regards to claim 3:
	Wang does not teach the frequency of the periodic force being equal to or near to a preferred resonant frequency of the cantilever blade.
Roebke teaches the frequency of the periodic force being equal to or near to a preferred resonant frequency of the cantilever blade in order to minimize the power requirement (Col 5, Lines 61-63).
It would have been obvious to one of ordinary skill in the art to have the frequency of the periodic force being equal to or near to a preferred resonant frequency of the cantilever blade in order to minimize the power requirement.

In regards to claim 5:
	Wang teaches the blade’s material being a ferrous metal (Col 4, Lines 36-37)  but does not teach the blade’s peak bending stress during oscillation being less than the fatigue limit.
Roebke teaches the blade’s peak bending stress during oscillation being less than the fatigue limit in order to have the lifetime of the material be near infinite (Col 5, Lines 58-61).
It would have been obvious to one of ordinary skill in the art to have the blade’s peak bending stress during oscillation being less than the fatigue limit in order to have the lifetime of the material be near infinite.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 and further in view of Sato et al (US 5,045,637 hereinafter “Sato”).

In regards to claim 7:
	Wang teaches the planar section made of a ferromagnetic sheet but does not recite the composition.
	Sato teaches a ferromagnetic sheet made of non magnetic material in order to arrive at a ferromagnetic sheet that compromises between elasticity and a high magnetic flux density (Col 4, Lines 10-61).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LONG T TRAN/Primary Examiner, Art Unit 3747